Citation Nr: 1012719	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include an ulcer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied the Veteran's claim 
of entitlement to service connection for a stomach disorder, 
to include an ulcer.      

In December 2009, the Veteran testified at a Board hearing 
at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication on the 
merits.  38 C.F.R. § 19.9 (2009).  The Veteran is seeking 
service connection for a stomach disorder, to include an 
ulcer, which he contends is related to stomach disorders he 
experienced during service.   

Reviewing the evidence of record, the Board notes that the 
Veteran's service treatment records contain notations 
regarding diagnosis and treatment for stomach problems, 
manifested as internal burning sensations and vomiting.  In 
these records, the Veteran indicated that he experienced 
these problems after consuming spicy or fried foods; 
however, the Veteran's February 1973 service discharge 
examination report indicated that all his systems were 
normal.

At the December 2009 Board hearing, the Veteran testified 
that he had sought treatment from private doctors for 
stomach problems since his discharge from service.  (Hearing 
Transcript, page 4).  Although the record contains the 
Veteran's service treatment records and VA treatment 
records, dated April 2004 through September 2006, the record 
does not contain any private treatment records.  Reviewing 
the claims file, in a January 2008 Notice of Disagreement, 
the Veteran stated that he had filed a release form, 
authorizing the RO to acquire his private treatment records.  
The record does not contain a copy of this release form.  
Also, the record contains a letter from Dr. Jeffrey Gamss 
indicating that he was treating the Veteran for colon cancer 
and peptic ulcer disease.  On this letter, the physician 
included his contact information.  The record contains no 
indication that the RO attempted to acquire any records from 
Dr. Gamss' office.  Finally, at the December 2009 hearing, 
the Veteran indicated receiving care over several years from 
the aforementioned Dr. Gamss, and a Dr. Ficker.  (Hearing 
Transcript, page 4).  He also reported undergoing a surgical 
procedure involving his stomach, performed by Dr. Mark 
Cosin.  (Hearing Transcript, page 9).  In accordance with 
the VA's duty to assist in obtaining evidence necessary to 
substantiate his claim, the Board finds that all pertinent 
evidence relating to the evaluation or treatment for a 
stomach disorder, to include all private treatment records 
identified by the Veteran, must be obtained and associated 
with the claims file. 38 U.S.C.A. § 5103A(c)(2) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify specific 
names, addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess additional 
records pertinent to his claim.  When the 
requested information and any necessary 
authorizations have been received, the 
AMC/RO should attempt to obtain copies of 
all pertinent records which have not 
already been obtained, to include those 
from the respective offices of Dr. Gamss, 
Dr. Ficker, and Dr. Cosin.  

2.  Then, after completion of any 
additional indicated development, to 
include the provision of a VA medical 
examination if warranted, the AMC/RO 
should re-adjudicate the claim of 
entitlement to service connection for a 
stomach disorder, to include an ulcer.  If 
any benefit sought on appeal remains 
denied, the AMC/RO should issue an 
appropriate Supplemental Statement of the 
Case that addresses all evidence added to 
the record since the May 2008 Statement of 
the Case and provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


